Citation Nr: 0406339	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  95-18 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fracture of the right ankle.

2.  Entitlement to an initial evaluation in excess of 10 
percent for surgical scar of the right ankle.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee injury.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1974 and from May 1974 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision of the Regional 
Office (RO).  By rating decision dated in May 1993, the RO 
granted the veteran's claims for service connection for 
residuals of a fracture of the right ankle and for residuals 
of injuries to each knee.  A noncompensable evaluation was 
assigned for each of these service-connected disabilities, 
effective from September 30, 1992.  The veteran disagreed 
with the assigned ratings.  Based on the receipt of 
additional evidence, including the veteran's testimony at a 
hearing at the RO in January 1995, a hearing officer, in a 
decision dated in May 1995, assigned a 10 percent evaluation 
for the residuals of the injury to the left knee, effective 
from September 30, 1992.  By rating decision dated in January 
1996, the RO increased the evaluation assigned for the right 
ankle fracture residuals to 10 percent, effective October 
1995.  In a February 1996 rating decision, the RO assigned a 
10 percent evaluation for residuals of an injury to the right 
knee, effective October 1995.  By rating action dated in May 
1996, the RO assigned an effective date of September 30, 1992 
for the award of 10 percent evaluations for the veteran's 
right ankle and right knee disabilities.  In a rating action 
dated in December 1996, the RO granted a separate evaluation 
for a postoperative scar, residual of a right ankle fracture, 
effective June 29, 1996.

This case was previously before the Board in June 1999, at 
which time it was remanded for additional development of the 
record.  As the requested development has been accomplished, 
the case is again before the Board for appellate 
consideration.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for a surgical scar of the right ankle is the 
subject of a Remand following the Order section of this 
decision.


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
pain, productive of no more than moderate limitation of 
motion, with no evidence of instability.

2.  The service-connected left knee disability is manifested 
by X-ray evidence of arthritis with a subjective complaint of 
occasional pain on motion, without objective demonstration of 
limitation of motion or evidence of instability, tenderness 
or effusion.  

3.  The service-connected right knee disability is manifested 
by a subjective complaint of occasional tenderness, with no 
evidence of limitation of motion, instability or effusion, 
and is productive of no more than slight impairment.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for residuals 
of a fracture of the right ankle is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5271 (2003).

2.  An initial rating in excess of 10 percent for residuals 
of a left knee injury is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

3.  An initial rating in excess of 10 percent for residuals 
of a right knee injury is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the veteran of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A.  

The Board notes that a March 2001 VA letter informed the 
veteran of the evidence necessary to substantiate his 
increased rating claims, as well as the veteran's and VA's 
development activity.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  However, the Board also notes that the 
issues on appeal were first raised in a notice of 
disagreement submitted in response to the VA's notice of its 
decision on claims for service connection.  Under 38 U.S.C. 
§ 5103(a), the VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  However, in this case the issues on 
appeal did not stem from an application for benefits, they 
stemmed from a notice of disagreement as to the ratings 
assigned by a VA rating decision.  Under 38 U.S.C. § 7105(d), 
upon receipt of a notice of disagreement in response to a 
decision on a claim, the "agency of original jurisdiction" 
must take development or review action it deems proper under 
applicable regulations and issue a statement of the case if 
the action does not resolve the disagreement either by grant 
of the benefits sought or withdrawal of the notice of 
disagreement.  However, section 5103(a) does not require VA 
to provide notice of the information and evidence necessary 
to substantiate the newly raised issue.  See VAOPGCPREC 8-03.

The Board notes that the rating decision on appeal, the 
statement of the case (SOC), supplemental statements of the 
case, and letters sent to the veteran, informed him of the 
reasons and bases for VA's determinations.  The SOC informed 
the veteran of the applicable regulations for the award of 
increased ratings.  In light of the above, further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of 
private and VA post-service treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

In this regard, the Board points out that in response to its 
remand in June 1999, the RO sent the veteran a letter in July 
1999 requesting that he furnish the names of medical 
providers who had treated him for his knee and ankle 
disabilities.  The veteran never responded to this request 
for information.  Moreover, he failed to report for a 
scheduled VA examination.  

Factual background

The veteran submitted a claim for service connection for 
injuries to the right ankle and both knees on September 30, 
1992.

The veteran was afforded an examination by the VA in October 
1992.  He described injuries to his right ankle and both 
knees in service, and he reported problems with his joints.  
An examination revealed that the veteran walked well and 
could put weight on his toes and heels without difficulty.  
He could stand on each leg alternately without difficulty.  
His only problem was that he could squat only 3/4 of the way 
because he favored the right ankle and right knee.  There was 
no laxity or instability of the knee joints.  Range of motion 
was not restricted.  No swelling or tenderness was noted.  
The veteran had full extension and full flexion of the knee 
joints on both sides.  Dorsiflexion of the right ankle was 
from 0 to 30 degrees and plantar flexion was from 0 to 20 
degrees on both sides.  Medial and lateral rotation were not 
restricted.  There was no swelling of the right ankle area.  
Knee and ankle reflexes were active and equal bilaterally.  
Dorsalis pedis pulses were palpable.  There was no atrophy of 
the muscles of the lower extremities.  An X-ray study of the 
right ankle revealed an old fracture of the fibular with open 
reduction internal fixation.  An X-ray study of the left knee 
showed left medial collateral ligament calcification, but was 
otherwise unremarkable.  The diagnoses were residuals of 
bilateral knee injuries with history of ligamentous damage 
with no limitation of motion of the knee joints, no laxity or 
instability and X-ray studies showing residuals of medial 
collateral ligament damage of the left knee; and residuals of 
fracture of the distal area of the tibia with open reduction 
internal fixation with no limitation of motion and subjective 
symptoms of pain on weight bearing.  

A VA orthopedic examination was conducted in February 1994.  
The veteran complained of pain and stiffness of the right 
ankle on long standing and weakness of the right leg when he 
walked.  He related that the pain was in the medial area of 
the ankle.  He also reported right knee pain below the knee 
joint.  He indicated that the knee hurt when he sat for any 
period of time.  He also reported that he had pain when the 
knee was bent on sitting, and that he could not jog or walk 
for a long period of time due to pain.  An examination 
revealed that the veteran walked without any limping.  He put 
weight alternately on each leg without any difficulty.  He 
stood on his toes and heels without any difficulty, and was 
able to walk a straight line.  He could only squat to 3/4 of 
the way due to pain below the knee area.  The joints had no 
limitation as to range of motion with no instability or 
laxity noted.  There was no effusion and no tenderness on 
palpation.  Strength in the lower extremities was normal.  
There was full range of motion of the right ankle on plantar 
flexion and dorsiflexion, and medial and lateral rotation.  
There was tenderness during these maneuvers and pain with 
tenderness on palpation of the lateral and medial malleolar 
areas.  There was no swelling and no deformities of the ankle 
joint were reported.  The knee and ankle reflexes were 
present and equal bilaterally.  The muscles of the lower 
extremities were well developed.  The diagnoses were history 
and residuals of a fracture of the right ankle with residual 
of open reduction and internal fixation with subjective 
symptoms of pain on weight bearing, and no limitation as to 
ranges of motion; and history of bilateral knee injuries with 
history of fracture of the right knee, no limitation of 
motion, no instability or laxity, and pain on kneeling and 
walking, running and weight bearing in both knees, with 
normal X-ray studies of the knees.

A service department physical profile in August 1994 noted 
the veteran's assignment limitations consisted of no running 
and no high impact activities.

In a statement dated in November 1994, the Human Resources 
Specialist of the United States Postal Service noted that the 
medical office had rated the veteran a high risk on physical 
examination, and he could not be considered for the position 
of "temporary casual" based on the medical assessment.

VA outpatient treatment records dated in 1994 and 1995 have 
been associated with the claims folder.  The veteran 
complained of pain in the right ankle and both knees in 
October 1994.  An examination disclosed full range of motion 
of the knees.  There was bilateral crepitus.  There was 
decreased flexion strength in the knees secondary to pain.  
No effusion, erythema or edema of the right ankle or knees 
was noted.  There was full range of motion of the right 
ankle.  The diagnostic impression was degenerative joint 
disease.

In a statement dated in October 1995, a private physician 
related that he had examined the veteran that month and that 
the examination findings were consistent with patellofemoral 
syndrome, bilaterally, with lateral riding patellae, 
bilaterally.  He also had right ankle post-traumatic 
arthritis, status post fracture.  

The veteran was afforded a VA examination of the joints in 
February 1996.  He reported left knee pain behind the 
kneecap.  An intermittent history of swelling with prolonged 
use or heavy activity was noted.  There was a positive 
history of crepitus.  He had similar symptoms in the right 
knee.  He also claimed he had 
recurrent swelling and pain of the right ankle.  He indicated 
that his right ankle felt somewhat unstable with heavy use.  
An examination of the left knee demonstrated no effusion, 
patellar hesitation or medial or lateral facet tenderness.  
The veteran had full extension to 135 degrees of flexion.  It 
was indicated that flexion from approximately 90 to 135 
degrees was painful and reproduced the pain under the 
kneecap.  He had a significant amount of crepitus with both 
active and passive range of motion.  There was no medial or 
lateral joint line tenderness and he did not have any pain 
with varus/valgus stress testing or opening at the joint 
lines.  The veteran was stable to anterior and posterior 
drawer testing.  

An examination of the right knee demonstrated no effusion.  
The veteran had some tenderness over the lateral patellar 
facet, but none medially.  He did not have a patellar 
hesitation sign and no medial or lateral joint line 
tenderness.  There was no instability with varus/valgus 
stress testing or anterior and posterior drawer testing.  An 
examination of the right ankle disclosed 10 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  Inversion 
and eversion of the ankle were painful, especially over the 
anterior talofibular ligament and calcaneal fibular ligament.  
He did have any excessive motion at his ankle or hind foot.  
He did not have any crepitus with either passive or active 
range of motion and there was no evidence of acute swelling.  
The assessments were status post "hairline" tibia fracture 
with no residual complications; bilateral patellofemoral 
syndrome; and status post right ankle fracture with residual 
post-traumatic arthritis.  The examiner noted that the 
veteran did not have any increased instability of the ankle, 
but that X-ray studies from 1994 demonstrated some arthritic 
changes.

Another VA examination of the joints was conducted in June 
1996.  The veteran complained of bilateral knee pain and 
stiffness, with occasional giving way episodes.  On 
examination, there was no effusion, patellofemoral pain, or 
medial or lateral joint line tenderness in either knee.  
Range of motion was from 5 degrees of hyperextension to 140 
degrees of flexion.  There was no crepitation.  He was stable 
to anterior and posterior drawer as well as Lachman testing.  
An examination of the right ankle revealed no swelling.  
There was full range of motion, including 15 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  There was a 
well-healed surgical incision that was subjectively tender to 
palpation.  There was no evidence of any neuromas.  Sensation 
was completely intact.  The examiner noted that the veteran 
was doing much better than he complained of. 

The veteran was afforded a VA fee-basis examination in July 
2000.  It was reported that he was employed.  He complained 
that current knee symptoms included constant pain, weakness, 
stiffness, swelling, inflammation, instability, fatigue and 
lack of endurance on a daily basis.  He described his 
symptoms as excruciating.  He stated that he took medications 
for relief of the symptoms.  With respect to the right ankle, 
the veteran complained of constant pain, weakness, stiffness, 
swelling, inflammation, instability and abnormal motion.  An 
examination disclosed that posture and gait were normal.  He 
had limited function of standing and walking.  The veteran 
could not stand or walk for more than thirty minutes at a 
time.  There were no signs of deformity or bone disease.  The 
appearance of the knee joints was within normal limits.  
Flexion was 140 degrees, and extension 0 degrees, 
bilaterally.  Drawer and McMurray's tests were normal.  Range 
of motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  An 
examination of the right ankle showed no heat, redness, 
tenderness, drainage, instability or weakness.  Dorsiflexion 
was limited to 15 degrees with pain at that point.  Plantar 
flexion was to 45 degrees.  There was no fatigue, weakness, 
lack of endurance or incoordination.  The veteran did not 
have any constitutional signs of arthritis.  There was no 
tenderness of the right ankle scar.  Its texture was firm and 
it was not elevated or depressed.  There was no underlying 
tissue loss.  Some disfigurement was present.  There was no 
limitation of function, ulceration, edema or keloid.  
Neurological examination of the lower extremities revealed 
normal sensation to touch and pinprick.  The diagnoses were 
right knee injury without residuals on examination; left knee 
injury with residuals of degenerative changes confirmed by X-
ray findings; right ankle fracture, status post open 
reduction internal fixation with pain and limitation of 
motion; and scar of the right ankle with some disfigurement 
noted on examination.  The examiner noted that the veteran 
worked at a desk, so he had no significant problems at work.  
The veteran was not able to run or stand for more than thirty 
minutes, without having significant problems.  

In July 2002, the veteran failed to report for a scheduled VA 
examination.  

VA outpatient treatment records dated from 1999 to 2002 have 
been associated with the claims folder.  In March 2001, the 
veteran complained of joint pains all over.  An examination 
of the musculoskeletal system revealed full range of motion 
of all extremities.  It was noted in June and September 2002 
that there was no pain with active range of motion of all 
joints, except the right shoulder.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for residuals of a 
fracture of the right ankle, and bilateral knee disabilities, 
the Board must evaluate the relevant evidence since the 
effective date of these awards; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A.  Residuals of a fracture of the right ankle

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 20 percent evaluation may be assigned for severe limitation 
of motion of the ankle.  When the limitation of motion is 
moderate, a 10 percent evaluation will be assigned.  
Diagnostic Code 5271.

The veteran has been afforded five examinations by the VA 
during the course of his appeal.  No instability, swelling or 
crepitus of the right ankle has ever been documented.  The 
Board acknowledges that some limitation of motion has been 
demonstrated on some examinations.  In this regard, the Board 
observes that, following the October 1992 VA examination, the 
examiner concluded that there was no limitation of motion and 
that the veteran had subjective pain.  The Board notes that 
inversion and eversion were said to be painful on the 
February 1996 VA examination.  While dorsiflexion was found 
to be slightly limited on the most recent VA examination, 
conducted in July 2000, it was stated that there was no 
fatigue, weakness, lack of endurance or incoordination.  The 
fact remains that the examinations established that the 
veteran has, at most, minimal limitation of motion, to a 
degree that does not support a compensable evaluation.  Under 
these circumstances, the Board concludes that the medical 
findings on examination are of greater probative value than 
the veteran's statements regarding the severity of his right 
ankle disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for residuals of a fracture of the right 
ankle.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2002) would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the recent VA 
examination failed to demonstrate the presence of pain or 
weakness in the right ankle.  Therefore, a higher rating is 
not warranted under these provisions.



B.  Residuals of an injury to the each knee 

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

The Diagnostic Codes referable to functioning of the knee are 
found in 38 C.F.R. § 4.71a.  Under Diagnostic Code 5260 
(2003), a 10 percent evaluation is warranted where flexion of 
the knee is limited to 45 degrees.  A 20 percent evaluation 
is warranted where flexion is limited to 30 degrees.  Under 
Diagnostic Code 5261 (2003), a 10 percent evaluation is 
warranted where knee extension is limited to 10 degrees.  A 
20 percent evaluation is warranted where knee extension is 
limited to 15 degrees.  

A 20 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is moderate.  When slight, a 10 percent evaluation 
will be assigned.  Diagnostic Code 5257.

The findings concerning the knees are generally similar on 
the VA examinations conducted throughout the appeal period.  
Arthritis of the left knee was demonstrated on X-ray 
examination.  No laxity, swelling, limitation of motion or 
instability was demonstrated on either the October 1992 or 
February 1994 VA examinations.  The February 1996 VA 
examination showed some tenderness in the right knee and some 
pain on motion in the left knee from 90 to 135 degrees.  
Otherwise, there was no effusion or instability in either 
knee.  The Board concedes that patellofemoral pain was 
reported on the June 1996 VA examination, but range of motion 
was essentially full.  There was no crepitation of the knees 
and they were both stable.  Similarly, the July 2000 VA 
examination shows that there was full range of motion of both 
knees, and motion was not limited by pain, fatigue, weakness, 
lack of endurance or incoordination.  

As noted above, in order to assign a higher rating, the 
record must establish that the disability in either knee is 
productive of moderate impairment, flexion of the knee is 
limited to 45 degrees, or knee extension is limited to 
10 degrees.  In the absence of any such findings, the Board 
finds that there is no basis on which a higher evaluation 
could be predicated.  The Board concludes that the medical 
findings on the examinations are of greater probative value 
than the veteran's statements regarding the severity of his 
bilateral knee disability.  Accordingly, the Board finds that 
the weight of the evidence is against the claim for a higher 
rating for either residuals of either a right knee or left 
knee injury.

The evidence does not show that the veteran's service-
connected disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1) (2003).  In this regard, the Board notes that the 
veteran is still working on a full-time basis.  The evidence 
fails to show that his service-connected disabilities have 
produced marked interference with employment.  The record 
does not demonstrate that he has required any recent 
hospitalization for any of his service-connected 
disabilities.  Accordingly, an extraschedular evaluation is 
not warranted.  




ORDER

An initial evaluation in excess of 10 percent for residuals 
of an injury to the right ankle, residuals of an injury to 
the left knee or for residuals of an injury to the right knee 
is denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

The Board notes that the veteran was apprised in a September 
2003 letter of changes in the law regarding how the surgical 
scar of the right ankle was evaluated, and he was given an 
opportunity to submit additional evidence.  However, the RO 
has not had the opportunity to readjudicate the right ankle 
surgical scar issue on appeal with consideration of the 
applicable revised schedular criteria for rating skin 
disorders.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

Accordingly, the case is hereby remanded to the RO for the 
following action:

1.  The RO should contact the appellant 
and request that he identify all 
providers of treatment, and/or 
evaluation, of the service-connected 
surgical scar of the right ankle since 
1996.  Thereafter, the RO should contact 
all identified providers and request all 
reports of treatment and/or evaluation of 
the surgical scar of the right ankle, not 
already of record.

2.  The RO should schedule the veteran 
for any additional examination of the 
surgical scar of the right ankle deemed 
warranted, including by receipt of any 
additional evidence.  The claims folder 
must be made available to the examiner 
for review prior to completion of any 
scheduled examination to assess the 
nature and severity of the right ankle 
surgical scar.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 10 
percent for a surgical scar of the right 
ankle on appeal.  If any benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that a failure to report for a 
scheduled examination without good cause could result in the 
denial of his claim for entitlement to an initial evaluation 
in excess of 10 percent for a surgical scar of the right 
ankle.  38 C.F.R. § 3.655 (2000).



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



